Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in  response to amendment filed on 10/25/2021.
Claims 2, 4, 10 and 12 had been cancelled.
Claims 1, 3, 5 – 9, 11 and 13 – 16 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s claimed invention distinguishes over the prior art for following reasons. 
The independent claims 1 and 9 are allowable over the art of record. None of the references either alone or in combination teach or fairly suggest “when the temperature is greater than the first temperature setting value and is not greater than the second temperature setting value, initiating a first frequency reducing procedure; and when the temperature is greater than the second temperature setting value, initiating a second frequency reducing procedure or turning off the system processor wherein the frequency increasing procedure further comprises: determining whether an operating frequency of the system processor is a maximum value; and when the operating frequency is not the maximum value, increasing the operating frequency of the system processor by a frequency amount according to a first time interval; and wherein when the first frequency reducing procedure is to be continuously initiated more than two times, there is a second time interval between two adjacent moments at which the first frequency reducing procedure is initiated, wherein the second time interval is less than the first time interval” and “when the temperature is greater than the first temperature 
Examiner performed updated search and additional search does not yield other specific references that reasonably, either singularly or in combination with cited references, would result a proper rejection that would have anticipated or made obvious all the steps disclosed in the independent claim 1 with proper motivation at or before the time it was effectively filed. Therefore, claims 1, 3, 5 – 9, 11, 13 - 16 are hereby allowed 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NITIN C PATEL/Primary Examiner, Art Unit 2186